PER CURIAM.
The Department of Children and Families appeals the trial court’s order denying its motion to repress or expunge a grand jury presentment. Concluding that no reversible error was committed by the trial court, we affirm. However, we remand the case to the trial court in light of the State’s agreement to replace the names of the minor children contained in the grand jury presentment with their initials to protect their identities.
AFFIRMED and REMANDED.
PETERSON, PALMER and ORFINGER, JJ., concur.